DETAILED ACTION
The Examiner acknowledges Claims 33-40 have been cancelled, Claims 41-48 have been added, a Substitute Specification has been filed as well as Replacement Drawings.
Response to Arguments
Applicant's arguments and amendments have been fully considered but they are not persuasive:
Regarding “ABOUT SPECIFICATIONS”. The Applicant declares that there is no new matter in the specification amendment. The Examiner disagrees [see Specification Section below].
Regarding “ABOUT POLARITY”. This argument is moot as the claims no longer discuss polarity.
Regarding “ABOUT STRUCTURAL”. This argument is moot as the claims no longer discusses the universal parts being structural member.
Regarding “ABOUT SQUARE TUBULAR STRUCTURE”. The Examiner never rejected anything about square tubular structures so this argument is moot. The Examiner does see support for square tubular structures in the original specification. The Examiner would like to point out that “square tubular” doesn’t mean as much as the Applicant intends. To the Examiner’s broad but reasonable interpretation, “square tubular” means a part that is long and hollow and has corners that are square, like that of Willsey. What the Applicant may intend by “square” is that all the sides are of equal width, but these specifics are not defined by the claim.
Regarding “ABOUT PERFORATIONS”. The Specification does not set forth perforations, but rather holes. The claims should recite the language from the Specification. Furthermore, the Specification clearly defines “holes” but not “holes or perforations”.
Regarding “ABOUT BRACKET”. This argument is moot as the claims no longer discuss a bracket.
Regarding “ABOUT VERTEX”. This argument is moot as the claims no longer discuss a vertex.
Regarding “ABOUT UNLIMITED ASSEMBLY”. The Examiner’s main contention about this limitation is that it is not in the original disclosure. While the Applicant argues this feature being “in a typical way” of assembling a structure with the claimed parts it’s not expressly stated in the [original] Specification. Furthermore, the Claims are about a modular construction system with a plurality of universal square tubular structures; a plurality of universal angles; and a plurality of universal bolts, NOT the method by which a building is constructed using these modular system. In Willsey, his panels also allow for unlimited assembly “in a typical way”.
Regarding “ABOUT PERPENDICULAR”. The [original] Specification never set forth the angle of the angle is 90 degrees or perpendicular. Therefore it is new matter.
Regarding “ABOUT DIAMETRICALLY OPPOSITE DIRECTION”. This argument is moot as the claims no longer discuss a diametrically opposite direction.
Regarding “ABOUT “HIS FOUR SIDES””. The Examiner understands that the universal square tubular member has four sides but the claims [and those define the invention] don’t really make that clear. Furthermore, the claims don’t set forth “other” or “opposite” side either.
Regarding “ABOUT WILLSEY”.
There are a lot of comments made about you said this, I said that. It is unclear if these are arguments or they have amounted to changes in the claims. The Examiner will mark these comments as noted and will respond to any apparent arguments.
The Applicant argues that Willsey is for a panel but the invention is not a panel. The Examiner understands a difference about the shape of the panels, but again, it’s the claims that define the invention and there isn’t a difference in the claims and the Examiner’s interpretation of those claims over Willsey.
The Applicant also argues that Willsey’s angle is an L-shape channel and not an angle. Again, its about the claim language and the Examiner’s interpretation is that an L-shaped channel anticipates a universal angle. 
The Applicant argues Willsey only makes a square structure with four corners and doesn’t have more versatility than that and that he uses the same panel for the roof as well. The Examiner doesn’t see how the intended use of the invention prevents the anticipation of the claims at hand.
The next argument is about the openings and if they are equidistant or not. The Examiner finds this point moot as it is unclear if this relates to any of the claim language. Previously, it was claimed that the tubular members were polar, but that limitation was cancelled, thus is unclear what this argument pertains to.
The next argument is again about Willsey teaches walls but the invention has no walls. The arguments on Page 23-24 are incomprehensible and seem to be a stream of thought poorly translated from Spanish into English. However, the Examiner’s stance remains the same in that IT IS THE CLAIMS THAT DEFINE THE INVENTION and the Examiner’s interpretation of the claims as well as the Prior Art anticipates the invention as claimed.
Specification
The amendment to the Specification filed 09 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The “Field of the Invention” section doubled in size and discusses serial production, not previously disclosed.
The “Description of the Related Art” section has grown from one paragraph into four paragraphs where the original specification discussed a specific Patent, the new paragraphs discuss an entirely different state of the related art.
The “Description of the Invention” section discusses the square tubular structure and the angle where these were not specifically present in the original disclosure.
Lastly, the Figures are discussed which are “replacements”, Figures 25-41, somehow Figures 1-24 being missing.
Therefore, the Substitute Specification has NOT been entered.
Drawings
The amendment to the Drawings filed 09 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figures 25-41 are substantially different from original Figures 1-24 in that only Figure 12 is substantially similar to Figure 35, Figure 15 is substantially similar to Figure 27 and Figure 23 is substantially similar to Figure 40. The remaining drawings constitute new matter as they show elements not in the original disclosure.
Therefore, the Replacement Drawings have NOT been entered.
Claim Rejections - 35 USC § 112
Claims 41-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
Claim 41
Line 2 – “multiple times”
Line 3 – “inverse sides”
Line 6 – “a plurality of universal bolts”
Claim 42 – the entire claim is basically new matter. The Specification does not set forth perforations or features about the sides and distribution of the holes.
Claim 43 – the entire claim is basically new matter. The Specification does not set forth the specifics about the holes on the sides of the square tubular structure.
Claim 44 – the Specification does not set forth assembly is unlimited by its offset sides in inverse positions.
Claim 45 – the entire claim is basically new matter. The Specification does not set forth the assembled structure is observed from a standpoint such that the connector oscillates position of the sides or that a next square tubular structure uses an inverse position.
Claim 46 - the entire claim is basically new matter. The Specification does not set forth the angle is 90 degrees with perforations on two sides that are offset generating coincidence with the square tubular structure.
Claim 47 - the entire claim is basically new matter. The Specification does not set forth the universal locking angle helps guide the position of the next square tubular structure.
Claim 48 - the entire claim is basically new matter. The Specification does not set forth the universal bolt is used multiple times to adjust the universal angle to the universal structural connector to build the structure.
The following claims recite limitations that have insufficient antecedent basis for the limitation in the claims:
Claim 41
Line 1 – the use
Claim 42
Line 3 – the same
Line 3 – the other side
Line 3 – the adjacent side
Line 3 – the distribution
Line 4 – the opposite direction
Line 4 – the other adjacent side
Claim 43
Line 2 – the position
Line 2 – the holes or perforations
Lines 2-3 – the non-opposite sides
Claim 44 
Line 2 – the assembly
Line 2 – the structures
Claim 45 
Line 3 – the connector
Line 3 – the position
Line 3 – the sides
Line 4 – the next
Claim 46
Lines 1-2 – the universal locking angle
Line 2 – the perforations
Lines 3-4 – the time of assembly
Claim 47
Lines 1-2 – the universal locking angle
Line 2 – the position
Line 2 – the next
Line 2 – the time
Claim 48
Lines 2-3 – the universal structural connector
Line 3 – the structure
The following terms in the claims are relative terms which renders the claims indefinite. The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention:
Claim 41
Line 2 – a typical way
Claim 48
Line 3 – a typical way
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “three types of universal parts” through their “inverse and opposite sides” create the modular construction system “in a typical way” if at this particular point in the claim, the claim had not set forth the three universal parts have inverse and opposite sides. Furthermore, it seems as though a universal bolt would not have an inverse and opposite side.
Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim recites “the square tubular structure” but Claim 41 set forth it as “a plurality of universal square tubular structures” wherein “plurality” is understood to be more than one, thus not singular as in Claim 42.
Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim requires holes on each side of the square tubular member but the claim had not set forth the square tubular member has sides.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 9,394,714 to Willsey.
Regarding claim 41, as best understood, Willsey teaches in Figure 1, a modular [comprised of a plurality of modules {panels} (Column 3, Line 23)] construction system (100) [structure (Column 3, Line 22) for modular structures [a structure constructed of such modules], based on the use of a plurality of three types [panel 102, channel 150 (Fig 4) and bolt 142 (Fig 3A)] of universal parts used multiple times, in a typical way of assembly, through their inverse and opposite sides, comprising: a plurality of universal square [having square edges] tubular [hollow] structures (102) [panel (Column 3, Line 23)]; a plurality of universal angles (150) [channel (Column 5, Line 52)]; and a plurality of universal bolts (Column 3, Lines 66-67).
Regarding claim 42, as best understood, Willsey teaches in Figures 2B and 2C, the square tubular structure (102) has predetermined holes (114) [apertures (Column 4, Line 4)] on each side [first and second edges (Column 4, Lines 3-6)]; where each side is the same as the other side, but the adjacent side (113, Fig 2F), has the distribution of holes (109A-J), in the opposite direction with respect to the other adjacent side, generating unlimited assembly by this characteristic.
Regarding claim 43, as best understood, Willsey teaches in Figures 2C and 2F, the square tubular structure (102) has the position of the holes (114) [apertures (Column 4, Line 4)] offset between the non-opposite sides (112 vs 113).
Regarding claim 44, as best understood, Willsey teaches in Figure 1, the square tubular structure (102), make the assembly of the structures (100) with this system unlimited by its offset sides in inverse positions [the panels 102 can be unlimitedly attached to each other to create the walls of the structure].
Regarding claim 45, as best understood, Willsey teaches in Figure 1, the square tubular structure (102), in an assembled structure and observed from on standpoint, it is seen that the connector [bumps on outside of panel] oscillates the position on the sides [see how the bump is at the top of two panels and at the bottom of another on the right side of the structure], with respect to that point, because the next square tubular structure (102), is using always in the inverse position or by other adjacent side with respect to the previous one.
Regarding claim 46, as best understood, Willsey teaches in Figure 5, the universal locking angle (150), is a 90 degrees angle [see Figure 4] with perforations [apertures (Column 5, Lines 57)] of its two sides, are offset between both sides, generating coincidence with the square tubular structure (102, Fig 1) at the time of assembly.
Regarding claim 47, as best understood, Willsey teaches in Figure 4, the universal locking angle (150), helps top guide the position of the next square tubular structure (102) at the time of assembly by its inverse position of the adjacent sides.
Regarding claim 48, as best understood, Willsey teaches in Figure 4, that the universal bolt (Column 3, Lines 66-67) is used multiple times to adjust the universal angle (150) to the universal structural connector (102) as a typical way to build the structure (100, Fig 1) because are universal pieces.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635